



COURT OF APPEAL FOR ONTARIO

CITATION: Gledhill v. MikeGold Construction Ltd., 2016 ONCA
    570

DATE: 20160714

DOCKET: M46594 (C61649 & C61650 & C61651)

Juriansz J.A. (In Chambers)

BETWEEN

MikeGold Construction Ltd., K&G Group, Sam
    Goldband, Jeffrey Goldband, Corsetti Paralegal PC, Cathy Corsetti, Leo
    Corsetti, Better Living Homes, Inc., Jeffrey Rana and Dwayne Whitford

Applicants/Respondents
    (Responding Parties)

and

Mark Gledhill

Respondent/Appellant (Moving Party)

AND BETWEEN

Toronto Police Services Board

Applicant/Respondent (Responding Party)

and

Mark Gledhill

Respondent/Appellant (Moving Party)


AND BETWEEN

Her Majesty the Queen in Right of Ontario

Applicant/Respondent
    (Responding Party)

and

Mark Gledhill

Respondent/Appellant (Moving Party)

Mark Gledhill, in person

Judith Parker, for the responding party Her Majesty the
    Queen in Right of Ontario

Damian Hornich and Natalie Kolos, for the responding
    party Toronto Police Services Board

Timothy Duggan and Douglas H. Levitt, for the responding
    parties Better Living Homes Inc., Corsetti Paralegal PC, Cathy Corsetti, Leo
    Corsetti, MikeGold Construction Ltd., K&G Group, Sam Goldband, Jeffrey
    Goldband, Jeffrey Rana and Dwayne Whitford

Heard: In writing

ENDORSEMENT

[1]

The moving party, Mr. Gledhill, is unrepresented and some context is
    necessary to understand the motion and the material he has filed.

[2]

There are three separate orders of the Superior Court declaring him to
    be a vexatious litigant. Initially, he did not appeal them but filed an appeal
    of the underlying substantive decision. The Chief Justice in an endorsement
    dated December 9, 2015 noted that he could not appeal that order without leave
    of the Superior Court of Justice but observed he did not require leave to
    appeal the three orders declaring him a vexatious litigant, but that he would
    require an extension of time to file those appeals.

[3]

Mr. Gledhill then moved for an extension of time for filing a
    supplementary notice of appeal and for the perfection of the appeal. He filed a
    supplemental notice of appeal purporting to appeal the three vexatious litigant
    orders. In an endorsement dated January 15, 2016, Lauwers J.A. explained that
    the
Rules of Civil Procedur
e required Mr. Gledhill to issue separate
    notices of appeal in each of the three vexatious litigant orders and granted
    him an extension of time to do so.

[4]

On February 23, 2016, Feldman J.A. ordered that the three appeals
    proceed together and be heard together.

[5]

On March 23, 2016, Benotto J.A. extended the time to perfect the three
    appeals to March 31, 2016. However, she noted that in oral submissions Mr.
    Gledhill had raised issues of bad faith on the part of all participants in the
    matter, including counsel and, to some extent, court administration. She made
    an order requiring him to obtain leave on a motion in writing granting him
    permission to bring any future motions.

[6]

Mr. Gledhill did not perfect his appeals within the extended time
    granted by Benotto J.A. and the registrar dismissed them for delay on April 15,
    2016.

[7]

Mr. Gledhill then filed a notice of motion returnable on May 19, 2016 to
    reinstate his appeals but abandoned it after the responding parties delivered
    their materials. Subsequently he has filed another motion and several amendments
    of that motion that added to the relief sought a request for leave to bring a
    motion to reinstate the three appeals. The motion for leave to bring motions to
    reinstate his appeal is the only matter I can deal with.

[8]

I have no doubt that Mr. Gledhill has always maintained an intention to
    proceed with his appeals. The material he has filed shows he has difficulty
    understanding and following required procedure, but I do not accept that is the
    explanation for his failing to perfect the appeals. On his motions he has
    expended a great deal of time and effort in filing voluminous material. Since
    he is capable of compiling material and filing it in court, I do not understand
    why he has failed to perfect the appeals.

[9]

In addition, it is clear to me that Mr. Gledhills appeals are entirely
    devoid of merit. The manner in which he conducts litigation, the materials he
    has filed, and his oral submissions noted by Benotto J.A., leave no doubt that
    those appeals are destined to be dismissed. I am satisfied that the overall
    interests of justice are served by denying Mr. Gledhill leave to bring a motion
    to reinstate his appeals. Nothing would be served by permitting him to proceed.

[10]

This motion in writing is dismissed. No order as to costs.

R.G. Juriansz
    J.A.


